Matter of Ethan L. (Ilya L.) (2019 NY Slip Op 05133)





Matter of Ethan L. (Ilya L.)


2019 NY Slip Op 05133


Decided on June 26, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
MARK C. DILLON
JOHN M. LEVENTHAL
ROBERT J. MILLER, JJ.


2018-06962
2018-06963
 (Docket No. N-6882-17)

[*1]In the Matter of Ethan L. (Anonymous). Administration for Children's Services, respondent; Ilya L. (Anonymous), appellant.


Elliot Green, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Daniel Matza-Brown of counsel; Stephen Samolsky on the brief), for respondent.
Janet E. Sabel, New York, NY (Dawne A. Mitchell and Susan Clement of counsel), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the father appeals from (1) an order of fact-finding of the Family Court, Queens County (Robert I. Caloras, J.), dated May 11, 2018, and (2) an order of disposition of the same court dated May 15, 2018. The order of fact-finding, after a fact-finding hearing, found that the father neglected the subject child. The order of disposition, after a dispositional hearing, released the child to the nonrespondent mother upon stated conditions of supervision, and placed the father under the supervision of the Administration for Children's Services, upon stated conditions of supervision.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements, as that order was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed, without costs or disbursements.
In a child neglect proceeding pursuant to Family Court Act article 10, the petitioner has the burden of establishing, by a preponderance of the evidence, that the subject child has been neglected by the respondent (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]). In reviewing a determination in such a proceeding, this Court affords deference to the Family Court's credibility determinations (see Matter of Justice L. [Jessica L.], 168 AD3d 1057; Matter of Daniel R. [Lucille R.], 70 AD3d 839, 841).
Here, the record supports the Family Court's finding that the father neglected the subject child when, in the presence of the two-year-old child, the father verbally threatened to kill the child and the child's mother and, more specifically, threatened to throw the child off an apartment balcony (cf. Matter of Zachery M., 306 AD2d 348, 349).
SCHEINKMAN, P.J., DILLON, LEVENTHAL and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court